Title: To James Madison from William S. Grayson, 20 May 1790
From: Grayson, William S.
To: Madison, James


Dr. sir
Dumfries May 20th. 1790.
I am sorry to trouble you at present with a letter considering your Time must be employed in greater matters, but, relying on your good Disposition I trust you will pardon it. But my father being lately dead you are the only effectual friend which I dare hope for any thing. I will explain to you my Situation with candour and hope you will comply with the request I have to make, from my fathers dying lately I had not an opportunity of finishing my Education in such a manner as I thought proper. His Death has entirely put a stop to it, on account of the state of his Affairs which candidly are in a ruinous situation, I had then some thoughts of studying the Law notwithstanding my Education, I went to Colo James Monroe who offered me every friendly assistance in his power but I found my Expences would amount to so much that I could not possibly afford it, as my fathers personal property together with 15,00 Acres of Land is all mortgaged to Col. Isaac Zane for a Debt of Land and I could not draw any assistance from thence. I was therefore necessitated to drop the idea of the Law and think of something else. I thought of getting into some clerkship but am too late. I understand there are to be raised 12,00 Men for the Defence of Georgia & the frontiers. The request I have to make to you is to intercede with Genl. Washington or Genl. Knox to get me a Commission of an Ensign or a Lieutenant in one of the Companies. If you or they shoud think me qualified in doing me this favour Sir you will command my warmest Gratitude to the latest hour of my Life. From the natural benevolence of your heart I conceive the highest hopes you will use your Interest. True Greatness consists in doing good Actions and happy is he who has great abilities united with Integrity and a Promptness in rendering Services to their fellow-Creatures. I am sorry Sir to put you to so much trouble. Be so good as to inform me what success you meet with, and every particular about it. I shall wait with great anxiety. In the mean time wishing you health and happiness and wishing you may enjoy that high station the most grateful reward of a free People for your Services I remain Dr. Sir your affectionate friend and most devoted Servant.
Willm. S. Grayson
Be so kind sir as to write me whether it will be necessary to come to New york or any other particular you may think proper to mention.
W S G.
